     Case 1:19-cv-10023-KPF Document 124 Filed 06/16/20 Page 1 of 8



                   UN
                    ITEDSTATESDISTR
                                  ICTCOURT
                  SOUTHERNDISTR
                              ICTOFNEWYORK

PETRÓLEOSDEVENEZUELA
                   ,S.A
                      .,PDVSA
PETRÓLEO
       ,S.A
          .,an
             dPDVHOLDING,INC
                           .,

         P
         la
          in
           ti
            ff
             san
               dCo
                 unt
                   erc
                     la
                      im D
                         efen
                            dan
                              ts
                               ,

    -ag
      ain
        st-                                No
                                            .19C
                                               iv
                                                .10
                                                  023(KPF
                                                        )

MUFGUNIONBANK
            ,N.A
               .an
                 dGLAS
AMERICASLLC
          ,

         D
         efen
            dan
              tsan
                 dCo
                   unt
                     erc
                       la
                        im P
                           la
                            in
                             ti
                              ff
                               s.



                       DECLARAT
                              IONOFX
                                   INXU


         X
         INXU d
              ecl
                aresu
                    nde
                      rpen
                         al
                          tyo
                            fpe
                              rju
                                ry,p
                                   ursu
                                      antt
                                         o28U
                                            .S.C
                                               .§1
                                                 746
                                                   ,as

f
ol
 low
   s:

         1
         .     Ir
                esi
                  dei
                    nLo
                      ndo
                        n,E
                          ngl
                            andan
                                damem
                                    plo
                                      yedb
                                         yAshm
                                             oreG
                                                rou
                                                  ppl
                                                    c

(
“Ashm
    ore
      ”).A
         shm
           orei
              sani
                 nve
                   stm
                     entm
                        anag
                           emen
                              tcom
                                 pan
                                   yin
                                     corp
                                        ora
                                          tedi
                                             nEn
                                               glan
                                                  dan
                                                    d

W
ale
  s.I
    tsco
       rpo
         rat
           ehe
             adq
               uar
                 ter
                   sar
                     elo
                       cat
                         edi
                           nLo
                             ndo
                               n.

         2
         .     F
               und
                 sman
                    agedb
                        yAshm
                            orea
                               ret
                                 heb
                                   ene
                                     fi
                                      cia
                                        lown
                                           erso
                                              fce
                                                rta
                                                  inP
                                                    etró
                                                       leo
                                                         s

d
eVen
   ezu
     ela
       ,S.A
          .(“PDVSA
                 ”)No
                    tesd
                       ue2
                         020(
                            the“
                               202
                                 0 No
                                    tes
                                      ”).
                                        Ashm
                                           orefu
                                               ndsh
                                                  aveb
                                                     een

h
old
  erso
     f20
       20 No
           tess
              inc
                e20
                  16, wh
                       ent
                         heyr
                            ece
                              ivedt
                                  heNo
                                     tesi
                                        nex
                                          chan
                                             gefo
                                                rce
                                                  rta
                                                    inPDVSA

b
ond
  sdu
    etom
       atu
         rei
           nAp
             ri
              l20
                17an
                   dNo
                     vem
                       ber2
                          017(t
                              he“
                                201
                                  7 No
                                     tes
                                       ”).

         3
         .     PDVSAh
                    asn
                      otm
                        adep
                           aym
                             ent
                               sont
                                  he2
                                    020 No
                                         tess
                                            inc
                                              eMay2
                                                  019
                                                    .

         4
         .     Ih
                avewo
                    rkeda
                        tAshm
                            ores
                               inc
                                 eOc
                                   tob
                                     er2
                                       008
                                         , an
                                            dIh
                                              aveb
                                                 eenap
                                                     ort
                                                       fol
                                                         io

m
anag
   ers
     inc
       e20
         12.Du
             ri
              ngm
                yten
                   urea
                      tAshm
                          ore,Ih
                               avefo
                                   cus
                                     edo
                                       nem
                                         erg
                                           ingm
                                              ark
                                                etd
                                                  ebt
                                                    ,

p
art
  icu
    la
     rlyso
         ver
           eig
             ndeb
                tan
                  ddeb
                     tofs
                        tat
                          e-own
                              eden
                                 ti
                                  t
                                  iessu
                                      cha
                                        sPDVSA
                                             .Si
                                               nce2
                                                  012
                                                    ,my

r
esp
  ons
    ib
     il
      i
      tie
        shav
           ein
             clu
               dedco
                   ver
                     ingL
                        at
                         in Am
                             eri
                               canex
                                   tern
                                      ald
                                        ebt
                                          ,in
                                            clu
                                              ding V
                                                   ene
                                                     zue
                                                       lan


CONF
   IDENT
       IAL
     Case 1:19-cv-10023-KPF Document 124 Filed 06/16/20 Page 2 of 8



so
 ver
   eig
     ndeb
        tan
          dPDVSAd
                ebt
                  .Asp
                     arto
                        fmyr
                           esp
                             ons
                               ib
                                il
                                 i
                                 tie
                                   s,I m
                                       oni
                                         to
                                          rre
                                            lev
                                              antp
                                                 ol
                                                  it
                                                   ica
                                                     lan
                                                       d

e
con
  omi
    cdev
       elo
         pmen
            tsi
              nVen
                 ezu
                   ela.

         5
         .     Ine
                 arl
                   ySep
                      tem
                        ber2
                           016
                             ,asp
                                arto
                                   fmyr
                                      esp
                                        ons
                                          ib
                                           il
                                            i
                                            tyt
                                              omo
                                                ni
                                                 to
                                                  r

d
eve
  lopm
     ent
       sinV
          ene
            zue
              la
               ,Iv
                 is
                  it
                   edV
                     ene
                       zue
                         law
                           i
                           thi
                             ndi
                               vid
                                 ual
                                   sfromtwoo
                                           the
                                             rin
                                               ves
                                                 tmen
                                                    t

m
anag
   emen
      tfi
        rms
          .Th
            etr
              ipw
                asa
                  rran
                     gedb
                        yFr
                          anc
                            iscoR
                                odr
                                  ígu
                                    ez,anan
                                          aly
                                            sta
                                              tTo
                                                ri
                                                 noC
                                                   api
                                                     ta
                                                      l,

an
 dMr
   .Ro
     drí
       gue
         zac
           com
             pan
               iedu
                  sont
                     het
                       rip
                         .Mr
                           .Ro
                             drí
                               gue
                                 zisaV
                                     ene
                                       zue
                                         lane
                                            con
                                              omi
                                                st wh
                                                    ois

an
 dwa
   s,i
     nmyo
        pin
          ion
            ,am
              ongt
                 hem
                   ostk
                      now
                        led
                          geab
                             lean
                                dre
                                  l
                                  iab
                                    lean
                                       aly
                                         stsco
                                             ver
                                               ing

V
ene
  zue
    la
     .Int
        heco
           urs
             eoft
                het
                  rip
                    ,wem
                       etw
                         i
                         ths
                           eni
                             orV
                               ene
                                 zue
                                   lanp
                                      ol
                                       it
                                        ica
                                          lfi
                                            gur
                                              esf
                                                romb
                                                   oth

t
heg
  ove
    rni
      ngp
        art
          yan
            dth
              eop
                pos
                  i
                  tio
                    n,a
                      swe
                        l
                        lasl
                           ega
                             lsch
                                ola
                                  rs,e
                                     con
                                       omi
                                         st
                                          s,an
                                             dot
                                               her
                                                 s

k
now
  led
    geab
       leab
          outV
             ene
               zue
                 lanp
                    ol
                     it
                      ics
                        ,law
                           ,bu
                             sin
                               ess
                                 ,an
                                   deco
                                      nom
                                        ics
                                          .

         6
         .     A
               tth
                 etim
                    eoft
                       het
                         rip
                           ,Ashm
                               orefu
                                   ndsw
                                      ereb
                                         ene
                                           fi
                                            cia
                                              lho
                                                lde
                                                  rso
                                                    f20
                                                      17

No
 tes
   .Th
     ereh
        adb
          eenn
             oof
               fi
                cia
                  lan
                    nou
                      ncem
                         ent
                           sreg
                              ard
                                ingPDVSA
                                       ’si
                                         nten
                                            ttoo
                                               ffe
                                                 ran

ex
 chan
    gefo
       rit
         s20
           17m
             atu
               ri
                ti
                 es,b
                    utIw
                       asaw
                          are
                            oft
                              alkam
                                  ongm
                                     ark
                                       etp
                                         art
                                           ic
                                            ipan
                                               tst
                                                 hatan

ex
 chan
    geo
      ffe
        rwa
          sli
            kel
              y.A
                l
                tho
                  ught
                     het
                       erm
                         sofan
                             yof
                               ferw
                                  ereu
                                     nkn
                                       own
                                         ,Iw
                                           asaw
                                              areo
                                                 f

sp
 ecu
   la
    ti
     ont
       hatanex
             chan
                gem
                  igh
                    tin
                      vol
                        ven
                          ewd
                            ebts
                               ecu
                                 redb
                                    yap
                                      led
                                        geo
                                          fani
                                             nte
                                               res
                                                 tin

PDVSA
    ’swh
       ol
        lyown
            edi
              ndi
                rec
                  tsu
                    bsi
                      dia
                        ryC
                          ITGOHo
                               ld
                                ing
                                  ,In
                                    c.(
                                      “CITGO Ho
                                              ld
                                               ing
                                                 ”), wh
                                                      ichi
                                                         n

t
urni
   sth
     eso
       lesh
          areh
             old
               ero
                 fCIT
                    GOP
                      etro
                         leumCo
                              rpo
                                rat
                                  ion
                                    .

         7
         .     Ia
                tt
                 acha
                    sExh
                       ibi
                         t1r
                           elev
                              antp
                                 age
                                   sfromm
                                        yno
                                          teso
                                             fme
                                               eti
                                                 ngsd
                                                    uri
                                                      ngm
                                                        y

t
rip
  .It
    ookt
       hes
         eno
           tesco
               ntem
                  por
                    aneo
                       usl
                         ywi
                           tht
                             hem
                               eet
                                 ing
                                   sth
                                     eyr
                                       eco
                                         rd,an
                                             dwi
                                               tht
                                                 hei
                                                   nten
                                                      tth
                                                        at

t
heyr
   efl
     ectwh
         atw
           ass
             aida
                sac
                  cur
                    ate
                      lya
                        spo
                          ssi
                            ble
                              .Toth
                                  ebe
                                    sto
                                      fmyr
                                         eco
                                           l
                                           lec
                                             ti
                                              on,t
                                                 hen
                                                   ote
                                                     s,

wh
 i
 len
   otav
      erb
        at
         imt
           ran
             scr
               ip
                t,a
                  ccu
                    rat
                      elyr
                         efl
                           ectt
                              hesu
                                 bst
                                   anc
                                     eofwh
                                         atIan
                                             dth
                                               eot
                                                 her

p
art
  ic
   ipan
      tsi
        nth
          eme
            eti
              ngsw
                 ere
                   tol
                     d.




                                   2
CONF
   IDENT
       IAL
     Case 1:19-cv-10023-KPF Document 124 Filed 06/16/20 Page 3 of 8



          8
          .    On
                eoft
                   heV
                     ene
                       zue
                         lanp
                            ol
                             it
                              ica
                                lfi
                                  gur
                                    esw
                                      eme
                                        twi
                                          thd
                                            uri
                                              ngt
                                                het
                                                  ripw
                                                     as

R
afae
   lGu
     zmán,al
           awy
             er,N
                ati
                  ona
                    lAs
                      sem
                        blyd
                           epu
                             ty,an
                                 das
                                   eni
                                     orf
                                       igu
                                         rei
                                           nPr
                                             ime
                                               roJu
                                                  st
                                                   ic
                                                    ia
                                                     ,on
                                                       e

o
fth
  epr
    inc
      ipa
        lop
          pos
            i
            tionp
                art
                  ies
                    .(A
                      tth
                        etim
                           e,a
                             snow
                                ,th
                                  eNa
                                    ti
                                     ona
                                       lAs
                                         sem
                                           bly
                                             ,Ven
                                                ezu
                                                  ela
                                                    ’s

u
nic
  ame
    rall
       egi
         sl
          atu
            re,w
               asco
                  ntro
                     l
                     ledb
                        yaco
                           al
                            it
                             iono
                                fop
                                  pos
                                    i
                                    tio
                                      npa
                                        rt
                                         ies
                                           ,on
                                             eofwh
                                                 ichw
                                                    as

P
rim
  eroJu
      st
       ic
        ia
         .) At
             thet
                imeo
                   fou
                     rme
                       eti
                         ng,M
                            r.G
                              uzm
                                án w
                                   asP
                                     res
                                       iden
                                          toft
                                             heN
                                               ati
                                                 ona
                                                   l

A
ssem
   blyS
      ubcomm
           i
           tte
             efo
               rFi
                 nan
                   cean
                      dTaxPo
                           l
                           ici
                             es.H
                                ela
                                  terb
                                     ecam
                                        ePr
                                          esi
                                            den
                                              toft
                                                 heN
                                                   ati
                                                     ona
                                                       l

A
ssem
   blyF
      inan
         ceComm
              i
              tte
                e.

          9
          .    A
               sre
                 fl
                  ect
                    edi
                      nmyn
                         ote
                           s,o
                             neo
                               fth
                                 esu
                                   bje
                                     ctsw
                                        edi
                                          scu
                                            ssedw
                                                i
                                                th

M
r.G
  uzm
    án w
       asap
          oten
             ti
              ald
                ebtex
                    chan
                       geo
                         ffe
                           rbyPDVSA
                                  .Mr
                                    .Gu
                                      zmá
                                        nst
                                          atedt
                                              hatu
                                                 nde
                                                   r

V
ene
  zue
    lanl
       awaPDVSAd
               ebtex
                   chan
                      gewo
                         uldn
                            otn
                              eedt
                                 heap
                                    pro
                                      valo
                                         fth
                                           eNa
                                             ti
                                              ona
                                                l

A
ssem
   bly
     .Mr
       .Gu
         zmána
             lso s
                 tat
                   edt
                     hatPDVSAco
                              uldu
                                 sei
                                   tso
                                     ver
                                       sea
                                         sas
                                           set
                                             s,i
                                               ncl
                                                 udi
                                                   ngi
                                                     ts

i
nte
  res
    tinC
       ITGO Ho
             ld
              ing
                ,asag
                    uar
                      ant
                        eefo
                           rit
                             sdeb
                                twi
                                  tho
                                    utN
                                      ati
                                        ona
                                          lAs
                                            sem
                                              blyap
                                                  pro
                                                    val
                                                      .Mr
                                                        .

G
uzm
  áns
    tat
      edt
        hat,wh
             i
             let
               hisw
                  ash
                    isp
                      erso
                         nalo
                            pin
                              ion
                                ,heb
                                   el
                                    iev
                                      edi
                                        twa
                                          sal
                                            sot
                                              hem
                                                ajo
                                                  ri
                                                   ty

i
nte
  rpr
    eta
      ti
       on(wh
           ichIu
               nde
                 rst
                   oodt
                      ome
                        ant
                          hem
                            ajo
                              ri
                               tyi
                                 nte
                                   rpr
                                     eta
                                       ti
                                        onw
                                          i
                                          thi
                                            nth
                                              eNa
                                                ti
                                                 ona
                                                   l

A
ssem
   bly
     ).

          1
          0.    A
                tnot
                   imed
                      uri
                        ngo
                          urm
                            eet
                              ing
                                sinV
                                   ene
                                     zue
                                       lad
                                         idan
                                            yon
                                              esu
                                                gge
                                                  stt
                                                    hatan

i
ssu
  anc
    eofn
       ewd
         ebtb
            yPDVSAo
                  rth
                    epl
                      edg
                        eofC
                           ITGO Ho
                                 ld
                                  ingsh
                                      are
                                        swo
                                          uldb
                                             eun
                                               law
                                                 fulo
                                                    r

i
nva
  l
  idu
    nle
      ssap
         pro
           vedb
              yth
                eNa
                  ti
                   ona
                     lAs
                       sem
                         bly
                           .

          1
          1.   S
               hor
                 tl
                  yaf
                    terIr
                        etu
                          rnedt
                              oLo
                                ndo
                                  n,M
                                    r.Ro
                                       drí
                                         gue
                                           zis
                                             suedar
                                                  epo
                                                    rtd
                                                      ated

S
ept
  emb
    er1
      2,2
        016,d
            esc
              rib
                ingo
                   urt
                     rip
                       .Hew
                          rot
                            eth
                              at“
                                [o]p
                                   pos
                                     i
                                     tionr
                                         epr
                                           esen
                                              ta
                                               ti
                                                vesa
                                                   lso

r
eas
  sur
    edu
      sth
        att
          heywo
              uldn
                 otq
                   ues
                     ti
                      ont
                        hel
                          ega
                            l
                            ityo
                               fth
                                 ePDVSAb
                                       ondsw
                                           ap,a
                                              sth
                                                eyag
                                                   reed

w
i
tht
  hei
    nte
      rpr
        eta
          ti
           ono
             fth
               elawa
                   cco
                     rdi
                       ngt
                         owh
                           ichan
                               ewPDVSA
                                     issu
                                        anc
                                          e(ev
                                             eni
                                               fitw
                                                  as

b
ack
  edb
    yCITGO
         )do
           esn
             otr
               equ
                 i
                 reN
                   ati
                     ona
                       lAs
                         sem
                           blyau
                               tho
                                 ri
                                  zat
                                    ion
                                      .”E
                                        x.2a
                                           t7.Aco
                                                pyo
                                                  fMr
                                                    .



                                   3
CONF
   IDENT
       IAL
       Case 1:19-cv-10023-KPF Document 124 Filed 06/16/20 Page 4 of 8



Ro
 drí
   gue
     z’sr
        epo
          rti
            sat
              tach
                 eda
                   sExh
                      ibi
                        t2.
                          Tot
                            heb
                              esto
                                 fmyk
                                    now
                                      led
                                        gean
                                           dre
                                             col
                                               lec
                                                 ti
                                                  on,t
                                                     he

R
epo
  rta
    ccu
      rat
        elyr
           efl
             ect
               sth
                 esu
                   bst
                     anc
                       eofwh
                           atw
                             ewe
                               ret
                                 oldd
                                    uri
                                      ngt
                                        het
                                          ripab
                                              outap
                                                  oten
                                                     ti
                                                      al

d
ebtex
    chan
       ge.

           1
           2.    OnS
                   ept
                     emb
                       er1
                         6,2
                           016
                             ,PDVSAan
                                    nou
                                      ncedanex
                                             chan
                                                geo
                                                  fdeb
                                                     t(t
                                                       he

“E
 xch
   ang
     eOf
       fer”
          ).Th
             eEx
               chan
                  geO
                    ffe
                      rin
                        vol
                          vedt
                             heex
                                chan
                                   geo
                                     fth
                                       e20
                                         17 No
                                             tesfo
                                                 rnew
                                                    ly

i
ssu
  ed2
    020 No
         tes.
            The2
               020No
                   tesw
                      ereU
                         .S.d
                            ol
                             la
                              r-d
                                enom
                                   ina
                                     ted an
                                          dse
                                            cur
                                              edb
                                                yap
                                                  led
                                                    geo
                                                      f

5
0.1%o
    fth
      esh
        are
          sinC
             ITGO Ho
                   ld
                    ing(
                       the“P
                           led
                             ge”
                               ).

           1
           3.    InS
                   ept
                     emb
                       er2
                         016
                           ,Iw
                             asaw
                                areo
                                   fma
                                     rke
                                       tco
                                         nce
                                           rnab
                                              outt
                                                 hep
                                                   oss
                                                     ib
                                                      il
                                                       i
                                                       ty

t
hatPDVSAwo
         uldd
            efau
               l
               toni
                  tso
                    uts
                      tan
                        din
                          gdeb
                             t.A
                               shm
                                 oreco
                                     nsi
                                       der
                                         edad
                                            efau
                                               l
                                               tont
                                                  he2
                                                    017

No
 tesu
    nl
     ike
       ly.A
          tth
            etim
               e,t
                 he2
                   017 No
                        tesw
                           erecu
                               rren
                                  t
                                  ,an
                                    d,t
                                      omyk
                                         now
                                           led
                                             ge,a
                                                l
                                                lpr
                                                  io
                                                   r

p
aym
  ent
    sdu
      eont
         hemh
            adb
              eent
                 ime
                   lym
                     ade
                       .Th
                         us,i
                            nco
                              nsi
                                der
                                  ing wh
                                       eth
                                         ert
                                           oten
                                              der2
                                                 017 No
                                                      tes

i
nth
  eEx
    chan
       geO
         ffe
           r,A
             shm
               oret
                  ooki
                     ntoa
                        cco
                          unti
                             tsv
                               iewt
                                  hatt
                                     he2
                                       017 No
                                            tesw
                                               ere
                                                 lik
                                                   elyt
                                                      o

r
epa
  id
   .

           1
           4.    Iw
                  asaw
                     are
                       tha
                         t,p
                           ri
                            ort
                              oth
                                ecl
                                  osi
                                    ngo
                                      fth
                                        eEx
                                          chan
                                             geO
                                               ffe
                                                 ronO
                                                    cto
                                                      ber2
                                                         8,

2
016
  ,ce
    rta
      ino
        ppo
          si
           ti
            onl
              egi
                sl
                 ato
                   rsh
                     adex
                        pre
                          ssedt
                              hev
                                iewt
                                   hatt
                                      he2
                                        020No
                                            tessh
                                                oul
                                                  dno
                                                    tbe

s
ecu
  redb
     yth
       ePl
         edg
           e.Iw
              asa
                lsoaw
                    are
                      tha
                        tsom
                           eop
                             pos
                               i
                               tio
                                 nleg
                                    is
                                     la
                                      tor
                                        sex
                                          pre
                                            ssedt
                                                hev
                                                  iewt
                                                     hat

an
 ydeb
    tis
      suedb
          yPDVSAr
                equ
                  i
                  red N
                      ati
                        ona
                          lAs
                            sem
                              blyap
                                  pro
                                    val
                                      .

           1
           5.    Iu
                  nde
                    rst
                      andt
                         hatt
                            heN
                              ati
                                ona
                                  lAs
                                    sem
                                      blyi
                                         ssu
                                           edar
                                              eso
                                                lu
                                                 ti
                                                  onco
                                                     nce
                                                       rni
                                                         ngt
                                                           he

E
xch
  ang
    eOf
      ferd
         atedS
             ept
               emb
                 er2
                   7,2
                     016(
                        the“R
                            eso
                              lu
                               ti
                                on”
                                  ). T
                                     heR
                                       eso
                                         lu
                                          ti
                                           onc
                                             al
                                              ledfo
                                                  rth
                                                    e

P
res
  iden
     tofPDVSAt
             ote
               st
                ifyb
                   efo
                     ret
                       heN
                         ati
                           ona
                             lAs
                               sem
                                 bly
                                   ;“[
                                     c]a
                                       teg
                                         ori
                                           cal
                                             lyr
                                               eje
                                                 ct[
                                                   ed]
                                                     ”th
                                                       e

p
led
  geo
    fCITGO Ho
            ld
             ings
                tock
                   ;urg
                      edt
                        heV
                          ene
                            zue
                              lan A
                                  tto
                                    rneyG
                                        ene
                                          ralt
                                             oin
                                               ves
                                                 ti
                                                  gat
                                                    eth
                                                      e

t
ran
  sac
    ti
     on;an
         durg
            edPDVSA
                  top
                    res
                      entap
                          lanfo
                              rit
                                sdeb
                                   ttot
                                      heN
                                        ati
                                          ona
                                            lAs
                                              sem
                                                bly
                                                  .Th
                                                    e

R
eso
  lu
   ti
    ond
      idn
        ot
         ,how
            eve
              r,d
                ecl
                  aret
                     hatt
                        heE
                          xch
                            ang
                              eOf
                                fero
                                   rth
                                     ePl
                                       edg
                                         ewa
                                           sil
                                             leg
                                               alo
                                                 rin
                                                   val
                                                     id
                                                      .



                                     4
CONF
   IDENT
       IAL
     Case 1:19-cv-10023-KPF Document 124 Filed 06/16/20 Page 5 of 8



         1
         6.    T
               hed
                 ayaf
                    tert
                       heR
                         eso
                           lu
                            ti
                             onw
                               asi
                                 ssu
                                   ed,Ir
                                       ece
                                         ivedar
                                              epo
                                                rtb
                                                  yMr
                                                    .

R
odr
  ígu
    ez,a
       tt
        ach
          eda
            sExh
               ibi
                 t3,
                   tha
                     twa
                       sco
                         nsi
                           sten
                              twi
                                thm
                                  yun
                                    der
                                      stan
                                         din
                                           goft
                                              heR
                                                eso
                                                  lu
                                                   ti
                                                    on.

M
r.Ro
   drí
     gue
       z ex
          pla
            inedt
                hatt
                   heR
                     eso
                       lu
                        ti
                         on“
                           doe
                             sno
                               tst
                                 ate
                                   tha
                                     tth
                                       eop
                                         era
                                           ti
                                            oni
                                              sil
                                                leg
                                                  aln
                                                    ord
                                                      oes

i
tcr
  i
  tic
    izei
       tonl
          ega
            lgro
               und
                 s.”H
                    eno
                      tedt
                         hatt
                            heR
                              eso
                                lu
                                 ti
                                  onw
                                    asn
                                      on-
                                        bi
                                         ndi
                                           ng.H
                                              eal
                                                sos
                                                  tat
                                                    edt
                                                      hat

“
[t
 ]heo
    per
      ati
        oni
          scl
            ear
              lyl
                ega
                  lint
                     erm
                       sofV
                          ene
                            zue
                              lal
                                aw”an
                                    dth
                                      at,a
                                         l
                                         tho
                                           ughA
                                              rt
                                               ic
                                                le1
                                                  05o
                                                    fth
                                                      e

O
rgan
   icL
     awo
       fth
         eFi
           nan
             cial Adm
                    in
                     is
                      tra
                        tio
                          noft
                             hePu
                                bl
                                 icS
                                   ect
                                     orr
                                       equ
                                         i
                                         resN
                                            ati
                                              ona
                                                lAs
                                                  sem
                                                    bly

ap
 pro
   valf
      orb
        ondi
           ssu
             anc
               esan
                  dfo
                    rbi
                      dst
                        heu
                          seo
                            fst
                              atea
                                 sse
                                   tsa
                                     sco
                                       l
                                       lat
                                         era
                                           l
                                           ,Ar
                                             ti
                                              cle1
                                                 01o
                                                   fth
                                                     e

s
amel
   aw“
     exp
       res
         slyex
             emp
               tsPDVSAf
                      romt
                         hos
                           ereq
                              ui
                               rem
                                 ent
                                   s.
                                    ”Hes
                                       tat
                                         edt
                                           hath
                                              ehad“sp
                                                    oke
                                                      [n]

t
osev
   era
     lop
       pos
         i
         tio
           nle
             ade
               rs”t
                  hed
                    ayb
                      efo
                        rean
                           dth
                             atm
                               osto
                                  fth
                                    osel
                                       ead
                                         ers
                                           ,“i
                                             ncl
                                               udi
                                                 ngt
                                                   hem
                                                     ost

s
eni
  orm
    emb
      ers
        ,”ag
           reed
              tha
                tth
                  eop
                    era
                      ti
                       onw
                         as“
                           leg
                             alan
                                ddi
                                  dno
                                    treq
                                       ui
                                        reN
                                          at
                                           ion
                                             alA
                                               ssem
                                                  bly

au
 tho
   ri
    zat
      ion
        .”M
          r.Ro
             drí
               gue
                 zal
                   soex
                      pre
                        ssedt
                            hev
                              iewt
                                 hati
                                    two
                                      uldn
                                         otm
                                           akes
                                              ens
                                                efo
                                                  ra

h
ypo
  the
    ti
     caln
        ewg
          ove
            rnm
              entt
                 oat
                   tem
                     ptt
                       orep
                          udi
                            atet
                               heE
                                 xch
                                   ang
                                     eOf
                                       fer,a
                                           sit wo
                                                uldb
                                                   e“l
                                                     ega
                                                       l
                                                       ly

b
ind
  ingi
     nth
       eUS
         .”E
           x.3a
              tASH_0
                   000
                     244
                       9.

         1
         7.    M
               r.Ro
                  drí
                    gue
                      zal
                        sos
                          tat
                            edi
                              nas
                                epa
                                  rat
                                    eem
                                      ai
                                       lth
                                         at
                                          ,sh
                                            ort
                                              lya
                                                fte
                                                  rth
                                                    e

R
eso
  lu
   ti
    onw
      asp
        ubl
          ish
            ed,Ju
                l
                ioBo
                   rge
                     s,a
                       no
                        the
                          rsen
                             io
                              rop
                                pos
                                  i
                                  tio
                                    nleg
                                       is
                                        la
                                         tor,co
                                              nfi
                                                rmedh
                                                    isv
                                                      iew

t
hatPDVSAd
        ebti
           ssu
             anc
               esd
                 ono
                   treq
                      ui
                       reap
                          pro
                            valo
                               fth
                                 eNa
                                   ti
                                    ona
                                      lAs
                                        sem
                                          bly
                                            .Ex
                                              .4a
                                                t3.M
                                                   r.

B
org
  esi
    saco
       -fo
         und
           eran
              dco
                ord
                  ina
                    toro
                       fPr
                         ime
                           roJu
                              st
                               ic
                                ia.H
                                   ese
                                     rveda
                                         sPr
                                           esi
                                             den
                                               toft
                                                  he

N
ati
  ona
    lAs
      sem
        blyi
           n20
             17an
                dcu
                  rren
                     tl
                      yse
                        rve
                          sas
                            theComm
                                  is
                                   sio
                                     nerfo
                                         rFo
                                           rei
                                             gnR
                                               ela
                                                 ti
                                                  ons

u
nde
  rIn
    ter
      imP
        res
          iden
             tJu
               anG
                 uai
                   dó.

         1
         8.    T
               heR
                 eso
                   lu
                    ti
                     onan
                        dth
                          esu
                            bseq
                               uen
                                 trep
                                    ort
                                      sfromM
                                           r.Ro
                                              drí
                                                gue
                                                  zth
                                                    us

r
eaf
  fi
   rmedA
       shmo
          re’
            spr
              evi
                ousa
                   sse
                     ssm
                       entt
                          hatt
                             heE
                               xch
                                 ang
                                   eOf
                                     ferw
                                        asn
                                          otsu
                                             bje
                                               ctt
                                                 oleg
                                                    i
                                                    tim
                                                      ate

ch
 al
  len
    geu
      nde
        rVen
           ezu
             elanl
                 aw.B
                    asedu
                        ponm
                           yco
                             nve
                               rsa
                                 ti
                                  onw
                                    i
                                    tho
                                      the
                                        ran
                                          aly
                                            stsa
                                               tth
                                                 etim
                                                    e,I

b
el
 iev
   eth
     att
       hisw
          asaw
             ide
               lyh
                 eldv
                    iewi
                       nth
                         ein
                           ves
                             tmen
                                tcomm
                                    uni
                                      ty
                                       .



                                   5
CONF
   IDENT
       IAL
     Case 1:19-cv-10023-KPF Document 124 Filed 06/16/20 Page 6 of 8



         1
         9.    Iamaw
                   are
                     tha
                       tce
                         rta
                           inan
                              aly
                                stsm
                                   ades
                                      tat
                                        emen
                                           tsa
                                             torab
                                                 outt
                                                    het
                                                      imeo
                                                         f

t
heE
  xch
    ang
      eOf
        ferr
           ega
             rdi
               ngap
                  urp
                    ort
                      edr
                        iskt
                           hatt
                              he2
                                020No
                                    teswo
                                        uldb
                                           ede
                                             emedi
                                                 nva
                                                   l
                                                   id.T
                                                      o

m
yre
  col
    lec
      ti
       on,t
          hatw
             asn
               otaw
                  ide
                    lyh
                      eldv
                         iewa
                            tth
                              etim
                                 eoft
                                    heE
                                      xch
                                        ang
                                          eOf
                                            fer.T
                                                he

s
tat
  emen
     tst
       hatIh
           aves
              eent
                 oth
                   ate
                     ffe
                       cta
                         rea
                           lmo
                             sten
                                ti
                                 re
                                  lyco
                                     ncl
                                       uso
                                         ry,w
                                            i
                                            thn
                                              oex
                                                plan
                                                   at
                                                    iono
                                                       f

t
hei
  rpu
    rpo
      rtedb
          asi
            s.Inl
                igh
                  toft
                     heo
                       the
                         rin
                           form
                              at
                               ionav
                                   ai
                                    lab
                                      let
                                        ome
                                          ,asd
                                             esc
                                               rib
                                                 edab
                                                    ove
                                                      ,th
                                                        ose

s
tat
  emen
     tswo
        uldn
           oth
             avech
                 ang
                   ed m
                      yco
                        ncl
                          usi
                            ons
                              .

         2
         0.    OnO
                 cto
                   ber2
                      6,2
                        016
                          ,Icomm
                               uni
                                 cat
                                   ed m
                                      yun
                                        der
                                          stan
                                             din
                                               gth
                                                 atPDVSA

d
ebti
   ssu
     anc
       esd
         ono
           treq
              ui
               reap
                  pro
                    valo
                       fth
                         eNa
                           ti
                            ona
                              lAs
                                sem
                                  blyt
                                     oAshm
                                         ore
                                           ’sCEOan
                                                 dCIO
                                                    ,

M
arkC
   oom
     bs,i
        nanem
            ai
             lat
               tach
                  eda
                    sExh
                       ibi
                         t5.

         2
         1.    Iw
                asaw
                   area
                      tth
                        etim
                           eoft
                              heE
                                xch
                                  ang
                                    eOf
                                      fert
                                         hatt
                                            he2
                                              020 No
                                                   tesan
                                                       dth
                                                         e

P
led
  gew
    ere
      tob
        ego
          vern
             edb
               yNewYo
                    rkl
                      aw,a
                         sst
                           atedi
                               nPDVSA
                                    ’sO
                                      ffe
                                        rin
                                          gCi
                                            rcu
                                              la
                                               r an
                                                  dth
                                                    e

o
the
  rgo
    vern
       ingag
           reem
              ent
                s.

         2
         2.    Iw
                asa
                  lsoaw
                      aref
                         rom
                           theO
                              ffe
                                rin
                                  gCi
                                    rcu
                                      la
                                       rth
                                         atHo
                                            ganL
                                               ove
                                                 l
                                                 ls USLLP

w
ast
  oad
    vis
      e PDVSAo
             nis
               sue
                 sofN
                    ewYo
                       rkl
                         awan
                            dth
                              atD
                                esp
                                  ach
                                    odeAb
                                        ogad
                                           os Ho
                                               gan

L
ove
  l
  ls,S
     .C.w
        ast
          oad
            vis
              eoni
                 ssu
                   eso
                     fVen
                        ezu
                          elanl
                              aw.Iw
                                  asa
                                    lsoaw
                                        are
                                          tha
                                            tth
                                              eOf
                                                fer
                                                  ing

C
ir
 cul
   ard
     idn
       oti
         den
           ti
            fyan
               yri
                 skt
                   hatt
                      heE
                        xch
                          ang
                            eOf
                              ferwo
                                  uldb
                                     ede
                                       emedi
                                           nva
                                             l
                                             idu
                                               nde
                                                 r

V
ene
  zue
    lanl
       aw,a
          l
          tho
            ughi
               tex
                 ten
                   siv
                     elyd
                        isc
                          los
                            edo
                              the
                                rri
                                  sks
                                    .Inad
                                        di
                                         ti
                                          on,Iw
                                              asaw
                                                 are
                                                   tha
                                                     t

PDVSA
    ,PDVSAP
          etró
             leo,S
                 .A.an
                     dPDVHo
                          ld
                           ing
                             ,In
                               c.r
                                 epr
                                   esen
                                      tedi
                                         nth
                                           etr
                                             ans
                                               act
                                                 iond
                                                    ocum
                                                       ent
                                                         s

t
hatt
   heyh
      adau
         tho
           ri
            tyt
              oen
                ter
                  int
                    oth
                      etr
                        ans
                          act
                            ion
                              sth
                                atm
                                  adeu
                                     pth
                                       eEx
                                         chan
                                            geO
                                              ffe
                                                r,i
                                                  ncl
                                                    udi
                                                      ng

t
hei
  ssu
    anc
      eoft
         he2
           020 No
                tesan
                    dth
                      eas
                        soc
                          ia
                           tedp
                              led
                                ge.Ib
                                    el
                                     iev
                                       edt
                                         hat
                                           ,if Ho
                                                ganL
                                                   ove
                                                     l
                                                     lsh
                                                       ad

i
den
  ti
   fi
    edan
       yleg
          alr
            isk
              swi
                thr
                  esp
                    ect
                      tot
                        hev
                          al
                           id
                            it
                             yoft
                                heE
                                  xch
                                    ang
                                      eOf
                                        fer,
                                           thePDVSAp
                                                   art
                                                     ies

wo
 uldn
    oth
      avem
         adet
            hos
              erep
                 res
                   ent
                     at
                      ion
                        s,an
                           dth
                             eleg
                                alr
                                  isk
                                    s wo
                                       uldh
                                          aveb
                                             eend
                                                isc
                                                  los
                                                    ed.




                                   6
CONF
   IDENT
       IAL
     Case 1:19-cv-10023-KPF Document 124 Filed 06/16/20 Page 7 of 8



         2
         3.    A
               spa
                 rto
                   fAshm
                       ore
                         ’sd
                           ued
                             i
                             lig
                               enc
                                 e,Ch
                                    arl
                                      ot
                                       teH
                                         end
                                           erson
                                               ,ani
                                                  n-
                                                   hou
                                                     se

l
awy
  era
    tAshm
        ore
          , sp
             oket
                oPDVSA
                     ’sco
                        uns
                          ela
                            tHo
                              ganL
                                 ove
                                   l
                                   lsab
                                      outt
                                         heen
                                            for
                                              ceab
                                                 i
                                                 li
                                                  tyo
                                                    fth
                                                      e

Pl
 edg
   e.M
     s.H
       end
         erso
            ndi
              dno
                tin
                  ves
                    ti
                     gat
                       ewh
                         eth
                           ert
                             he20
                                20 No
                                    tescom
                                         plyw
                                            i
                                            thV
                                              ene
                                                zue
                                                  lanl
                                                     aw.

Ia
 tt
  acha
     sExh
        ibi
          t6,
            anem
               ai
                lfromO
                     sca
                       rSt
                         eph
                           enso
                              f Ho
                                 ganL
                                    ove
                                      l
                                      lst
                                        oMs
                                          .Hen
                                             der
                                               son. M
                                                    r.

S
tep
  hen
    sst
      atedt
          hat“THEPLEDGE AGREEMENT W
                                  ILLBEGOVERNEDUNDERNEW

YORKLAW.HOGANLOVELLSUSLLP W
                          ILLBEPROV
                                  IDINGTHERELEVANT

ENFORCEAB
        ILITY
            ,SECUR
                 ITYINTERESTANDPERFECT
                                     IONOP
                                         INIONSUNDERNEW

YORKLAW.
       ”Mr
         .St
           eph
             ensa
                lsos
                   tat
                     ed t
                        hat“THECOLLATERALAGENT W
                                               ILL HAVEALL

R
IGHTS UNDERTHEUCC(
                 I.E
                   .UN
                     ITES[S
                          IC]STATESLAWSINCONNECT
                                               ION W
                                                   ITH

GRANT
    INGOFSECUR
             ITYINTERESTS
                        )WITHRESPECTTOTHEPLEDGE
                                              .”E
                                                x.6a
                                                   t

ASH_0
    000
      564
        0(c
          api
            ta
             li
              zat
                ioni
                   nor
                     ig
                      ina
                        l).M
                           s.H
                             end
                               erso
                                  nco
                                    ntem
                                       por
                                         aneo
                                            usl
                                              yrep
                                                 ort
                                                   edt
                                                     he

r
esu
  l
  tso
    fhe
      rin
        ves
          ti
           gat
             iont
                ome
                  .

         2
         4.    T
               hes
                 ele
                   cti
                     ono
                       fNewYo
                            rkl
                              awi
                                nth
                                  ebo
                                    ndi
                                      nden
                                         tu
                                          rean
                                             dpl
                                               edg
                                                 ean
                                                   d

s
ecu
  ri
   tyag
      reem
         ent
           ,wa
             sanim
                 por
                   tan
                     tfa
                       cto
                         rinA
                            shm
                              ore
                                ’sd
                                  eci
                                    sio
                                      ntop
                                         art
                                           ic
                                            ipa
                                              tei
                                                nth
                                                  eEx
                                                    chan
                                                       ge

O
ffe
  r.T
    hati
       sbe
         cau
           sew
             ebe
               l
               iev
                 edt
                   hech
                      oic
                        eofN
                           ewYo
                              rkl
                                awwo
                                   uldi
                                      nsu
                                        la
                                         tei
                                           nve
                                             sto
                                               rsf
                                                 rom

t
her
  iskt
     hatt
        heV
          ene
            zue
              lang
                 ove
                   rnm
                     ent wo
                          uldm
                             ani
                               pul
                                 atel
                                    oca
                                      llawt
                                          oth
                                            ede
                                              tr
                                               imen
                                                  tofn
                                                     on-

V
ene
  zue
    lan n
        oteh
           old
             erssu
                 cha
                   sAshm
                       ore
                         .Wea
                            lsob
                               el
                                iev
                                  ed t
                                     hatPDVSA
                                            wou
                                              ldb
                                                emo
                                                  rel
                                                    ike
                                                      ly

t
opr
  io
   ri
    ti
     zep
       aym
         ent
           sont
              he2
                020 No
                     tesan
                         dav
                           oidd
                              efau
                                 l
                                 tth
                                   ani
                                     fth
                                       eNo
                                         tesw
                                            eren
                                               otg
                                                 ove
                                                   rned

b
yNewYo
     rkl
       aw.

         2
         5.    A
               shm
                 oreu
                    l
                    tim
                      ate
                        lyp
                          art
                            ic
                             ipa
                               tedi
                                  nth
                                    eEx
                                      chan
                                         geO
                                           ffe
                                             r,wh
                                                ichc
                                                   los
                                                     edo
                                                       n

O
cto
  ber2
     8,2
       016
         .

         2
         6.    A
               shm
                 orea
                    lsor
                       eta
                         inedc
                             ert
                               ain2
                                  017 No
                                       test
                                          hati
                                             tdi
                                               dno
                                                 tten
                                                    deri
                                                       nth
                                                         e

E
xch
  ang
    eOf
      fer. T
           hos
             e20
               17 No
                   tesw
                      erefu
                          l
                          lyr
                            epa
                              idu
                                ponm
                                   atu
                                     ri
                                      ty
                                       .



                                   7
CONF
   IDENT
       IAL
   Case 1:19-cv-10023-KPF Document 124 Filed 06/16/20 Page 8 of 8




         2
         7.    N
               eith
                  er In
                      or,tomy k
                              now
                                led
                                  ge,a
                                     nyo
                                       nea
                                         tAshmo
                                              reb
                                                el
                                                 iev
                                                   eda
                                                     tth
                                                       etim
                                                          e

o
fth
  eEx
    chang
        eOf
          ferth
              att
                het
                  ran
                    sac
                      tion
                         svi
                           ola
                             tedanyp
                                   rov
                                     is
                                      iono
                                         fVen
                                            ezu
                                              elan l
                                                   aw.No
                                                       rdi
                                                         d

w
ebe
  li
   eveth
       atth
          erew
             asam
                ate
                  ria
                    lri
                      skth
                         att
                           heNo
                              teso
                                 rth
                                   ePl
                                     edg
                                       ewe
                                         rei
                                           nva
                                             l
                                             id.I
                                                fweh
                                                   ad

b
eenadv
     isedb     ri
         yPDVSAo t
                 ssu
                   bsi
                     dia
                       rie
                         sorb
                            yth
                              eircoun
                                    selth
                                        atth
                                           erew
                                              asam
                                                 ate
                                                   ria
                                                     lri
                                                       skth
                                                          at

t
heNo
   teso
      rth
        ePl
          edg
            ewe
              rei
                nva
                  li
                   dund
                      erV
                        ene
                          zue
                            lan l
                                aw,Iamc
                                      onf
                                        ide
                                          ntth
                                             atw
                                               ewo
                                                 uldn
                                                    ot

h
avep
   art
     icip
        atedint
              heEx
                 chang
                     e.



Pu
 rsu
   antto2
        8U.S
           .C. §1
                746
                  ,Id
                    ecl
                      areund
                           erp
                             ena
                               ltyo
                                  fpe
                                    rju
                                      ryund
                                          ert
                                            hel
                                              awso
                                                 fth
                                                   eUn
                                                     ited

S
tat
  eso
    fAm
      eri
        cath
           att
             hef
               ore
                 goi
                   ngist
                       rueandco
                              rre
                                ct.



Ex
 ecu
   ted
     :Londo
          n,Eng
              lan
                d
       J
       une8
          ,20
            20


                                          X
                                          in Xu




                                 8
CONF
   IDENT
       IAL
